Citation Nr: 0802297	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDINGS OF FACT

1. Service connection for post-traumatic stress disorder 
(PTSD) was denied by a May 2003 rating decision.  The veteran 
filed a timely notice of disagreement, but did not perfect 
this appeal.

2. Evidence associated with the claims file since the 
unappealed May 2003 rating decision raises a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.

3.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

4. There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's May 2003 rating decision, and the veteran's claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in August 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, Social Security Administration records, VA treatment 
records, and identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that VA 
did not provide the veteran with a medical examination, but 
finds that an examination was not required in this case.  VA 
is only required to provide medical examinations or obtain 
medical opinions in certain circumstances.  38 U.S.C.A. 
§5103A (d); 38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).



I.  New and Material Evidence

In a May 2003 rating decision, the RO denied service 
connection for PTSD because a diagnosis of PTSD was not shown 
and there was no evidence of a verifiable stressor.  The 
veteran filed a timely notice of disagreement.  By a May 2004 
statement of the case, the RO again denied service connection 
for PTSD.  The veteran did not file a substantive appeal.  
The May 2003 RO decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In July 2004, the veteran filed a claim to reopen 
the issue of entitlement to service connection for PTSD.  In 
an October 2004 rating decision, the RO denied the veteran's 
claim to reopen because new and material evidence had not 
been received.  The veteran filed a timely notice of 
disagreement.  In an August 2005 statement of the case, the 
RO confirmed the prior rating decision.  In May 2006, October 
2006, and September 2007 supplemental statements of the case, 
the RO reopened the claim of entitlement to service 
connection and denied service connection for PTSD on the 
merits due to unverified stressors.  Accordingly, the RO 
found new and material evidence to reopen the claim.

Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the May 2003 rating decision is the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

Evidence of record at the time of the May 2003 rating 
decision included the veteran's service medical records which 
are negative for a diagnosis of PTSD, and the veteran's 
personnel records.  In a January 2003 statement, the veteran 
asserted that multiple incidents happened during service that 
he could not forget, but that he could not recall the 
specific details of the incidents, such as dates or names.  
Also of record were post-service treatment records that 
diagnosed generalized anxiety disorder, panic disorder, and 
depressive disorder.

Evidence submitted after the May 2003 rating decision 
includes additional post-service treatment records diagnosing 
PTSD, and an October 2004 statement of the veteran's VA 
physician, opining that his PTSD was related to military 
service.  Also, in October 2005 and June 2007, the veteran 
provided testimony before the RO, explaining more 
specifically the stressful events that occurred inservice.  

The Board finds that the evidence is new because it was not 
previously submitted to VA.  The Board also finds that the 
newly submitted evidence is material, because it relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, a diagnosis of PTSD, and thus raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394. 

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from October 1967 to August 1970.  The veteran's service 
personnel records noted that he was stationed in the Republic 
of Korea from March 1968 to May 1969.  During his tour of 
service in Korea, the veteran's service personnel records 
listed his principal duty as an artillery surveyor, and noted 
that he was in the 5th Battalion, 38th Artillery.  A review 
of his available service medical records is silent as to any 
treatment for combat-related injuries or any psychiatric 
complaints or treatment.

Post-service medical treatment records from December 1990 
through September 2004 revealed diagnoses of generalized 
anxiety disorder, panic disorder with agoraphobia, and major 
depressive disorder.  A February 2006 letter from Dr. A.C. 
stated that he treated the veteran for severe depression and 
anxiety attacks in the 1980's.  SSA records reveal that the 
veteran was receiving disability benefits for chronic 
obstructive pulmonary disease (primary diagnosis) and an 
anxiety related disorder (secondary diagnosis).  In October 
2004, the veteran was first diagnosed with PTSD by a VA 
physician.  In the October 2004 treatment record, the VA 
physician stated that the veteran's PTSD was "related to his 
military experiences and was more likely than not exacerbated 
by his civilian experiences."

The veteran claims that he engaged in combat during his 
military service.  He asserts that he received combat pay for 
his service in Korea, but has not been able to obtain a copy 
of his military pay records.  He has also submitted a 
photograph of himself inservice, holding an M-14 in a 
foxhole.  The veteran has asserted that this photograph 
establishes that he had combat duty in Korea.  

The evidence, however, does not show that the veteran engaged 
in combat with the enemy.  The veteran's service personnel 
records give no evidence of participation in combat.  A 
review of his report of separation, Form DD 214, revealed 
that he was awarded a National Defense Service Medal, an 
Armed Forces Expeditionary Medal, a Good Conduct Medal, a 
Rifle Badge, and an M-14 Experienced Qualification Badge.  No 
decorations, medals, badges, or commendations confirming the 
veteran's participation in combat were indicated.  An April 
1969 Letter of Commendation indicates that the veteran 
accepted the duties of Battalion Recon Sergeant and 
Intelligence Clerk/Driver, which included duties outside of 
his MOS and training.  The Letter of Commendation does not 
indicate that the veteran engaged in combat.  With regard to 
the veteran's argument that he received combat pay, the Board 
notes that combat pay or presence in a combat zone, without 
more, is insufficient to establish that the veteran engaged 
in combat with the enemy.  See VAOPGCPREC 12-99; Zarycki, 6 
Vet. App. at 91 (mere presence in a combat zone is not 
sufficient to establish combat service).

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran, 6 Vet. App. at 283.  In considering whether 
there is credible supporting evidence that the claimed 
inservice stressor occurred, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence.

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements and 
testimony indicating that: (1) after arriving in Korea, he 
was stoned by little kids saying "Americans go home"; (2) 
his unit was a couple of miles off the DMZ, and the Koreans 
would come into their zone; (3) despite his MOS as a 
surveyor, he did not perform those duties, and instead he was 
required to take a lieutenant to intelligence meetings and to 
the outskirts of landmines; (4) he was forced to listen to 
propaganda music and messages over loudspeakers along the 
Zone; (5) in June or July of 1968 he heard shooting while on 
the Zone and figured he was being shot at, right by 
Panmunjeom in the neutral area; (6) he witnessed the killing 
of insurgents at a theater in Seoul after the capture of the 
U.S.S. PUEBLO; (7) he witnessed an insurgent kill himself 
with a grenade and participated in the "Operation Blue 
House" raid; (8) in the summer of 1968, he saw eight North 
or South Koreans dead on the side of the road, just southwest 
of Panmunjeom; (9) he saw a dead woman pulled out of the 
river; (10) he heard bullets and stopped to get into a 
foxhole; and (11) during January 1969, while in a foxhole 
with a man named Bill, he heard shooting so he started 
shooting back and threw a grenade.

In February 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) Coordinator for the RO made a formal 
finding of lack of sufficient information to request research 
of the veteran's unit records.  With regard to each specific 
alleged stressor, the RO found that:  (1) the veteran's first 
stressor could not be verified because it would not be 
reported in unit records; (2) the veteran's second stressor 
could not be verified because it was vague and did not detail 
the veteran's involvement or provide a date or location; (3) 
the veteran's third stressor could not be verified because it 
was vague and did not detail a related traumatic event; (4) 
the veteran's fourth stressor could not be verified because 
it would not be recorded in unit records; (5) the veteran's 
fifth stressor could not be verified because, in the absence 
of actual contact with enemy forces, this stressor would not 
be recorded in unit records; (6) the veteran's sixth and 
seventh stressors could not be verified because both events 
(the capture of the U.S.S. PUEBLO and the "Operation Blue 
House" raid) occurred in January 1968, prior to the 
veteran's arrival in Korea, which occurred in March 1968; (7) 
the veteran's eighth stressor could not be verified because 
the location was not specific and the veteran did not provide 
details of his involvement; (8) the veteran's ninth or tenth 
stressors could not be verified because no date or location 
was provided; and (9) the veteran's eleventh stressor could 
not be verified because no location was provided and this 
would not be documented in unit records unless it was 
reported.

Initially, the Board notes that none of the diagnoses of PTSD 
are shown to be directly linked to any of the veteran's 
claimed inservice stressors.  The VA physician's October 2004 
treatment record attributes the veteran's current PTSD to his 
"military experiences" in Korea, but the evidence of record 
does not show that the veteran had combat encounters during 
his military service.  An opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
128. 

More importantly, notwithstanding the diagnoses of PTSD, the 
evidence of record does not provide corroboration or 
verification of the occurrences of the veteran's claimed 
stressors by official service records or other credible 
supporting evidence.  The information which has been provided 
by the veteran is simply too vague and lacking in detail 
which renders his statements less credible.  Any attempt to 
confirm these stressors would be futile.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the 
factual data required by VA to confirm a stressor, such as 
names, dates, and places, are straightforward facts and do 
not place an onerous task on the appellant).  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; accordingly, his 
testimony must be corroborated by credible supporting 
evidence.  As no credible corroborating evidence that the 
stressors actually occurred is of record, the requirements 
for a grant of service connection for PTSD are not met.  38 
C.F.R. § 3.304(f).  Accordingly, because there is no verified 
stressor, service connection for PTSD is not warranted.  See 
id.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
PTSD is granted; the claim is granted to this extent only.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


